Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe et al. (WO 2015/186363 using US Pub 2017/0062828 as an English equivalent, both cited in IDS).
In regard to claims 1 and 2, Sonobe et al. teach a binder composition for a secondary battery comprising a polymer A and a solvent, wherein the polymer A includes an amide group-containing monomer unit (compound B, such as acrylamide in an amount between 20-75 mass% - see paragraphs [0063-0069]) and a carboxylic acid ester-containing monomer unit including an alkyl chain having a carbon number of not less than 2 and not more than 9 (multifunctional compound C, such as methacrylate), and content of the carboxylic acid ester-containing monomer unit in the polymer A is not less than 1 mass % and not more than 20 mass % (see paragraphs [0073-0089]) which overlaps the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
See also Example 3-20 in Table 8, 15 mass% methyl acrylate, 60 mass% acrylamide and 25 mass% acrylic acid.
In regard to claim 3, the polymer A further includes an acid functional group-containing monomer unit (such as methacrylic acid), and content of the acid functional group-containing monomer unit in the polymer A is not less than 20 mass % and not more than 75 mass % (paragraphs [0055-0062]). 
In regard to claim 4, in one example the polymer A has a weight-average molecular weight of around 10,000,000 (paragraph [0538]) which overlaps or is close enough to the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).  The prior art also discloses the use of molecular weight modifiers (paragraph [0194]) in a manner which obviates optimizing the molecular weight of the polymer in order to achieve desired levels of polymerization.
In regard to claim 5, further comprising a polymer B, wherein the polymer B includes either or both of an aliphatic conjugated diene monomer unit and an aromatic-containing monomer unit (other compounds such as styrene - paragraphs [0131-0134]). 
In regard to claims 6 and 7, Sonobe et al. teach a slurry composition for a secondary battery comprising: the binder composition for a secondary battery according to claim 1; and non-conductive fine particles and an electrode active material (anode and cathode materials, paragraphs [0244-0270]). 
In regard to claims 8-10, Sonobe et al. teach a secondary battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte solution, wherein at least one of the positive electrode, the negative electrode, and the separator includes the functional layer formed using the slurry composition for a secondary battery according to the claims above (forming anode and cathode layers with slurries, paragraphs [0272-0295]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pubs 2013/0316235, 2021/0119215 and 2020/0411867.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723